Citation Nr: 9935463	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-03 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO). 


REMAND

In the presence of a well-grounded claim, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997).

The veteran's DD Form 214 does not show that he served during 
a period of war or that he engaged in combat.  It does show 
that he served aboard the USS John F. Kennedy during his 
period of active peacetime service.  The veteran has only 
identified one inservice stressor, an airplane crash.  In 
this regard, the Board notes that the crash has been 
variously reported as having occurred in February 1978, the 
spring of 1978, September/October 1977, or June 1978.  In 
addition, the veteran's involvement in the crash has been 
variously described.  In his January 1996 statement, the 
veteran reported that he was an electrician's mate on an 
aircraft carrier and "an incident occurred where the 
catapult equipment sent a jet into the water and killed the 
pilot".  He said he felt partly responsible for this, was 
very upset, and was sent to see a psychiatrist on the ship.  
He claimed that he began having flashbacks of this incident 
in the 1980s.  During a hospitalization in November 1996, he 
spoke of anger and sadness over the death of a serviceman 
that he seemed responsible for "although he admit[ted] to 
not knowing about the entire incident".  In December 1996, 
during a psychiatric intake interview, he related feeling 
guilty and responsible for the death of a pilot due to 
malfunction of a catapult machine he had repaired.  He stated 
that this had never been acknowledged and that past 
therapists had not discussed it with him.

This case was previously before the Board in November 1998, 
at which time, it was remanded in part so that the RO could 
attempt to corroborate the veteran's claimed stressor through 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  The Board observes that at present, 
there is no indication that the RO requested verification of 
the veteran's alleged stressor, as outlined above, by the 
USASCRUR.  The provisions of the VA ADJUDICATION PROCEDURE 
MANUAL M21-1 (MANUAL M21-1) pertaining to the evaluation of 
PTSD claims provide that, "where records available to the 
rating board do not provide objective or supportive evidence 
of the alleged in-service traumatic stressor, it is necessary 
to develop this evidence."  Manual M21-1, Part VI, 
7.46(f)(2).  Since the development outlined in the manual 
includes providing stressor information to the proper 
administration, currently USASCRUR, in an attempt to verify 
the claimed stressor, this procedure is deemed mandatory.  

In light of the above, the Board also notes that it is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeal).  The Court has 
stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is returned to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide the following:  
(1) the location of the USS Kennedy at 
the time of the alleged airplane crash 
and (2) the squadron to which the 
aircraft belonged.  

2.  Regardless of whether the veteran 
provides a response to the above, the RO 
should request that the USASCRUR or any 
other appropriate service department 
agency (i.e., United States Department of 
the Navy) conduct a search for 
confirmation of the alleged event.  The 
search should include a review of the USS 
Kennedy's log pertaining to the aircraft 
crash for the following dates only:  
September 1977, October 1977, February 
1978, and June 1978.  Failures to respond 
or negative replies should be noted in 
writing and associated with the claims 
folder.  

3.  Following the above, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the nature and 
likely etiology of any psychiatric 
disorder present.  All necessary special 
studies or tests, including psychological 
testing and evaluation, should be 
accomplished as part of this examination.  
The psychiatrist should indicate whether 
the veteran has PTSD in accordance with 
DSM-IV criteria.  If a diagnosis of PTSD 
is appropriate, the examiner should 
specify the "stressors" that caused the 
disorder and the evidence upon which he 
or she relied on to establish the 
existence of the stressor(s), i.e., the 
veteran's reported history, service 
records, etc.  If any other psychiatric 
disorder is diagnosed, the examiner 
should offer an opinion as to whether the 
psychiatric disorder had its onset during 
service or within the first post-service 
year.  The examination report should 
include a complete rationale for all 
opinions expressed. The claims folder and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

4.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the claim for service 
connection for PTSD.  If the benefit 
sought remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case, which 
reflects RO consideration of all 
additional evidence, and the opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




